                Case 1:19-cv-01704-EPG Document 19 Filed 09/24/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                     UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
12                                                        )       Case No.: 1:19-cv-01704-EPG
      JOHN W. HOWELL,                                     )
13                                                        )       STIPULATION AND ORDER FOR
                                                          )       VOLUNTARY REMAND PURSUANT TO
14                                                        )       SENTENCE FOUR OF 42 U.S.C. § 405(g)
                      Plaintiff,                          )
15                                                        )       (ECF No. 17)
          v.                                              )
16                                                        )
     ANDREW SAUL,                                         )
17   Commissioner of Social Security                      )
                                                          )
18                    Defendant.                          )
                                                          )
19                                                        )
20
21                    IT IS HEREBY STIPULATED, by and between the parties, through their
22   undersigned attorneys, and with the approval of the Court, that the Commissioner of Social
23   Security has agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. §
24   405(g). The purpose of the remand is to offer Plaintiff a new decision.
25             On remand, the Commissioner will conduct any necessary further proceedings and issue
26   a new decision. The parties further request that the Clerk of the Court be directed to enter a final
27   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
28   Commissioner.


     Stip. For Voluntary Remand; Case 1:19-cv-01704-EPG       1
                Case 1:19-cv-01704-EPG Document 19 Filed 09/24/20 Page 2 of 3



 1
 2
 3
                                                          Respectfully submitted,
 4
 5   Dated: September 23, 2020                            /s/ Young Cho
                                                          (*as authorized via e-mail on 9/23/20)
 6                                                        YOUNG CHO
                                                          Attorney for Plaintiff
 7
 8
     Dated: September 23, 2020                            McGREGOR W. SCOTT
 9                                                        United States Attorney
10                                                        DEBORAH LEE STACHEL
                                                          Acting Regional Chief Counsel, Region IX
11                                                        Social Security Administration
12                                               By:      /s/ Marcelo Illarmo
13                                                        MARCELO ILLARMO
                                                          Special Assistant United States Attorney
14
                                                          Attorneys for Defendant
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. For Voluntary Remand; Case 1:19-cv-01704-EPG      2
                Case 1:19-cv-01704-EPG Document 19 Filed 09/24/20 Page 3 of 3


                                                          ORDER
 1
             Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
 2
     42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”) (ECF No. 17), IT IS
 3
     HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned action is
 4
     remanded to the Commissioner of Social Security for further proceedings consistent with the
 5
     terms of the Stipulation to Remand.
 6
 7
     IT IS SO ORDERED.
 8
 9       Dated:      September 24, 2020                             /s/
                                                                UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. For Voluntary Remand; Case 1:19-cv-01704-EPG     3
